Citation Nr: 0201683	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  85-32 207 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1987, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1969.

This matter comes before the Board following an August 2000 
motion for revision of an August 3, 1987, decision which 
denied service connection for PTSD, on the basis of clear and 
unmistakable error (CUE).  In the CUE motion, the veteran 
argued that the effective date for the grant of service 
connection should be September 15, 1983, the date of his 
original claim.  Although the August 1987 Board decision 
denied service connection for several conditions, the 
veteran's motion alleges CUE only in the Board's decision on 
the PTSD claim.  Accordingly, the present decision addresses 
the August 1987 Board decision only as to the issue of 
entitlement to service connection for PTSD.


FINDING OF FACT

The Board denied the veteran due process by issuing its 
August 3, 1987, decision denying service connection for PTSD 
without honoring his request for a hearing. 


CONCLUSION OF LAW

The August 3, 1987, Board decision denying service connection 
for PTSD is vacated.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.904(a)(1) (2001).


VACATUR

Regardless of the veteran's August 2000 motion for revision 
of an August 3, 1987, decision which denied service 
connection for PTSD, on the basis of CUE, the Board observes 
that in a September 1985 VA Form 1-9 the veteran clearly 
indicated that that he wished to testify at a hearing before 
the Board in Washington, DC.  The veteran was not provided 
such a hearing prior to the issuance of the August 1987 Board 
decision.  

VA regulations recognize a prejudicial failure by VA to 
afford an appellant a personal hearing as a denial of due 
process.  The Board may vacate on its own motion an appellate 
decision when a veteran is denied due process of law.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  As a result, in July 
2001, the Board requested that the RO schedule the veteran 
for a hearing before a Board member.  The Board stated that 
if the veteran appeared for the hearing and such hearing was 
completed, it would vacate the August 3, 1987 decision.  Id.  

The veteran testified before the undersigned Board member, 
via a video conference, in November 2001.  Accordingly, the 
August 3, 1987, decision of the Board denying service 
connection for PTSD must be vacated.  The August 1987 Board 
decision denying service connection for PTSD is deemed to 
have never been made.


ORDER

The Board's August 3, 1987, decision denying service 
connection for PTSD is vacated.


INTRODUCTION

This decision is before the Board of Veterans' Appeals (BVA 
or Board) following an August 2000 motion for revision of an 
August 3, 1987, decision which denied service connection for 
PTSD, on the basis of CUE.  In the CUE motion, the veteran 
argued that the effective date for the grant of service 
connection should be September 15, 1983, the date of his 
original claim.  

As noted above, the Board's August 3, 1987, decision denying 
service connection for PTSD has been vacated.  The Board 
points out that a May 1993 rating decision granted service 
connection for PTSD, effective in November 1988.  As service 
connection for PTSD has been granted, another decision on 
this issue is not necessary.  Therefore, this issue will not 
be subject to a de novo review.

In addition, since the Board's August 1987 denial of service 
connection for PTSD is vacated, the veteran's motion alleging 
CUE in that decision is moot.  

However, the issue of the effective date for the 
establishment of service connection for PTSD remains before 
the Board.  In this regard, the Board notes that a March 1996 
Board decision found that the veteran warranted an effective 
date of September 14, 1987, for the establishment of service 
connection for PTSD.  A June 1996 rating decision implemented 
the Board decision and assigned a 100 percent evaluation for 
PTSD, effective September 14, 1987.  Thus, the Board will now 
address the issue the issue of entitlement to an effective 
date earlier than September 14, 1987, for the establishment 
of service connection for PTSD.

The Board acknowledges that this decision as to entitlement 
to an earlier effective date revisits the Board's earlier 
March 1996 decision on the same issue.  However, the Board 
finds that this does not present a problem.  The facts and 
circumstances pertaining to the veteran's claim have changed 
since the March 1996 decision.  The August 1987 Board 
decision, on which the March 1996 Board decision was based in 
part, has been vacated and is deemed to have never been made.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On September 19, 1983, the veteran submitted a properly 
completed and signed VA Form 21-526, Veteran's Application 
for Compensation Or Pension, on which he sought service 
connection for PTSD.  

3.  The veteran submitted a timely notice of disagreement 
(NOD) in October 1984 with a January 1984 rating decision 
denying service connection for PTSD.  

4.  The veteran submitted a timely VA Form 1-9, Appeal To 
Board of Veterans Appeals, in January 1985.  

5.  Competent medical evidence indicates that the veteran had 
PTSD, related to his military service, at the time of VA's 
receipt of his claim.


CONCLUSION OF LAW

The criteria for an effective date of September 19, 1983, for 
the establishment of service connection for PTSD have been 
met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the effective date 
for the establishment of service connection for PTSD should 
be earlier than September 14, 1987.  He maintains that the 
correct effective date is September 19, 1983, the date of the 
receipt of his original claim.  

In this regard, the Board notes that on September 19, 1983, 
the RO received a properly completed and signed VA Form 21-
526, Veteran's Application for Compensation Or Pension, on 
which the veteran sought service connection for PTSD.  The RO 
denied the claim in a January 1984 rating decision.  The 
veteran submitted a NOD in October 1984, and a VA Form 1-9 in 
January 1985.  These submissions were timely filed.  
38 C.F.R. § 20.302(a) and (b) (2001).  Because of the 
vacating of the Board's August 1987 decision, the January 
1984 rating decision remains on appeal.  It never became 
final.

Turning to the relevant law governing effective dates, VA 
regulations provide that for a claim for service connection 
received more than one year after separation from service, 
the effective date of an award of service connection is the 
date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  In the present 
case, therefore, the effective date for the establishment of 
service connection for PTSD could potentially be September 
19, 1983.  If entitlement to service connection for PTSD was 
not shown at that time, the effective date would be the date 
entitlement was first shown.  

Various private medical records dated in 1984 demonstrate 
that at the time of the receipt of the veteran's claim, he 
had PTSD related to his military service.  Thus, entitlement 
to service connection for PTSD was shown on September 19, 
1983, and his award of service connection must be made 
effective that date.  Id.

In light of the foregoing, the effective date for service 
connection for PTSD is September 19, 1983.


ORDER

An effective date of September 19, 1983, for the 
establishment of service connection for PTSD is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

